Citation Nr: 0324241	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-22 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, claimed as secondary to service-
connected residuals of postoperative meniscectomy of the left 
knee.

2.  Entitlement to an increased evaluation for residuals of 
postoperative meniscectomy of the left knee, currently 
evaluated as 20 percent disabling.

3.  Entitlement to a separate disability evaluation for 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from November 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board developed this case for additional evidence in 
December 2002.  In an August 2003 signed statement, the 
veteran waived RO consideration of the additional evidence 
received as a result of the Board's development.  The veteran 
further indicated that he had no further evidence to provide.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's claimed low back disorder is not 
etiologically related to the service-connected left knee 
disability.

3.  The veteran's service-connected residuals of 
postoperative meniscectomy of the left knee are manifested by 
moderate instability and subluxation.  

4.  The veteran's service-connected left knee disorder is 
manifested by x-ray findings of arthritis with objective 
evidence of limitation of motion and pain.  




CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine is not 
proximately due to or the result of service-connected left 
knee disorder. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2002).

2.  The criteria for a rating in excess 20 percent rating for 
residuals of postoperative meniscectomy of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, §§ 4.7, 4.71a, Diagnostic Code 5257 (2002).  

3.  The criteria for a separate 10 percent evaluation for 
arthritis of the left knee, with limitation of motion, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, § 4.7, Diagnostic Codes 5003, 5010, 5260 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board finds that the veteran has been informed of the 
evidence necessary to substantiate his claim.  The veteran 
waived RO consideration of the recently obtained evidence 
resulting from the December 2002 Board development.  
Pertinent identified medical and other records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

The Board notes that the veteran reported to the April 2003 
VA examiner that he received Social Security Administration 
(SSA) disability benefits.  The Board finds that a decision 
can be reached without obtaining these records.  The veteran 
supplied private medical records related to his employment as 
a bus driver.  The veteran's former employer used these 
private records to reach the conclusion that the veteran 
could no longer safely perform his job as a bus driver.  
These records do not indicate that the veteran was dismissed 
as a result of his left knee or low back disorder.  In fact, 
the left knee and low back were hardly mentioned in these 
records.  Instead, the veteran was tested for a number of 
unrelated problems that prevented him from being a bus 
driver.  According to Dr. S.K.B. in an April 2000 letter, the 
veteran had a sleep disorder that prevented him from 
retaining his job as a passenger bus driver.  Dr. S.K.B. made 
no mention of the veteran's left knee or low back disorder as 
a factor in his findings.  The April 2003 VA examination 
report is the most recent evidence dealing with the veteran's 
claims.  Moreover, the veteran submitted a signed statement. 
received in August 2003, in which he indicates that he waives 
RO consideration of the new evidence and he wants the Board 
to adjudicate his claims immediately.  Therefore, the Board 
finds that any potential SSA records would not be probative 
to the veteran's claims.

II.  Factual Background

According to VA applications submitted by the veteran dated 
in the early 1990s, the veteran was issued a brace for his 
left knee.

In December 1999, the veteran submitted a written statement 
in which he indicated that he lost his job as a bus driver 
after 29-years with the company due to his service-connected 
left knee disorder.  The veteran supplied a copy of a private 
medical report.  According to the report (the date is 
illegible), the veteran was diagnosed with a number of 
physical disorders, but there was no mention of a left knee 
disorder.  

According to a March 2000 VA examination report, the veteran 
complained of left knee trouble.  Physical examination 
revealed that the veteran's left knee was slightly tender in 
the joint capsule with slight swelling but no fluid was 
detected.  The examiner noted pain at about 20 degrees on 
external and internal rotation of the tibia on the left knee.  
The McMurray's sign was positive for a lateral meniscus 
abnormality.  The joint was stable.  There was otherwise very 
limited limitation of motion of the left knee and the veteran 
wore a knee brace that helped support the knee.  On 
examination, there was no problem noted with flexion, and the 
veteran had pain on extension of the lumbosacral spine.  The 
diagnosis was degenerative joint disease of the left knee 
with calcification and chondromalacia of the cartilage and 
degenerative joint disease of the lumbar spine.

According to an April 2000 letter from S.K.B., M.D., the 
doctor concluded that the veteran should not be given his 
driver's license, thereby preventing him from driving a 
passenger bus.  The bases of the doctor's opinion was that 
the veteran had a sleep disorder resulting in the veteran 
dozing while driving.  This was documented in various 
laboratory sleep studies.

Private medical evidence of record indicates that the veteran 
has a number of medical disorders unrelated to his service-
connected left knee disorder.  According to the private 
medical records dated from 1999 to 2000, the veteran did not 
lose his job as a result of his left knee disorder.

According to an April 2003 VA examination report, the veteran 
reported that he received Social Security Administration 
disability benefits.  The veteran told the examiner that he 
lost his job as a result of his left knee disorder.  The 
veteran also complained of low back pain for about 12 years, 
which was getting worse.  He complained of no radiculopathy 
symptoms.  Physical examination revealed that the veteran's 
left knee joint was tender with no swelling in the joint.  
The range of motion of the left knee was extension to zero 
degrees and flexion to 90 degrees.  The McMurray's test was 
positive and the Lachman was negative.  The left knee had 
good alignment.  The lumbosacral spine had extension to zero 
degrees and flexion to 90 degrees.  The examiner diagnosed 
degenerative joint disease of the left knee status post 
meniscectomy, with moderate loss of function due to pain; and 
low back pain with no relationship to the veteran's left knee 
disorder.

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service- 
connected disability. In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability, which 
would exist without such aggravation. 38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against service 
connection for degenerative joint disease of the lumbar spine 
claimed as secondary to the service-connected residuals of a 
post operative meniscectomy of the left knee.  

The Board finds the April 2003 VA examiner's findings 
compelling.  Based on a review of the veteran's claims file 
and medical history, as well as a physical examination, the 
examiner concluded that the veteran's low back pain was not 
related to the veteran's service connected left knee 
disorder.

The veteran has provided no medical evidence to support this 
claim.  The remaining evidence of record is negative for 
probative findings that relate a low back disorder to the 
veteran's service-connected left knee, except for the 
veteran's statements.  While the veteran is competent to 
attest to matters susceptible to lay observation, as a lay 
person, he is not competent to provide an opinion requiring 
medical expertise, such as an opinion that a current low back 
disorder is etiologically related to a service-connected left 
knee disorder. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In light of these circumstances, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for a low back disorder 
secondary to his service connected left knee disorder.

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue. However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107 (West 2002).

III.  Increased rating

The veteran is requesting entitlement to a rating in excess 
of 20 percent for residuals of a post-operative meniscectomy 
of the left knee.  He has consistently maintained during the 
pendency of this appeal that he experiences left knee 
problems that have caused him to fall on several occasions.  

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing due to a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances. See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). The 
current level of disability, however, is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath v. 
Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet. App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992).

With respect to 38 C.F.R. §§ 4.40 and 4.45, VA's Office of 
General Counsel has provided additional guidance involving 
increased rating claims for musculoskeletal joint 
disabilities.  Specifically, General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998).  Specifically, General Counsel for VA, in an 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003, which provides 
for the presence of arthritis due to trauma, and 5257 which 
provides for instability.  General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 based upon 
instability of the knee, the veteran may also be entitled to 
a separate rating for arthritis if the veteran has limitation 
of motion which at least meets the criteria for a zero 
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or Diagnostic Code 5261 (extension 
limited to 5 degrees or more).  

If the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
Diagnostic Code 5257 can also be compensated under Diagnostic 
Code 5003 and vice versa.  

The veteran is currently receiving compensation for a left 
knee disability rated under Diagnostic Code 5003-5257.  
Diagnostic Code 5257 contemplates instability and 
subluxation.  A 20 percent disability evaluation is warranted 
where there is recurrent subluxation of lateral instability 
which is moderate; a 30 percent disability rating is 
warranted when it is severe.  38 C.F.R. Part 4, Diagnostic 
Code 5257 (2002).  The applicable rating criteria also 
provide that arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  See Diagnostic Code 5003.  
The criteria to evaluate limitation of motion of the knee are 
found under Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 addresses limitation of flexion.  Under this code a 
noncompensable evaluation is assigned when flexion is limited 
to 60 degrees.  With flexion limited to 45 degrees, a 10 
percent evaluation is assigned.  A 20 percent disability 
evaluation is warranted when flexion is limited to 30 
degrees.  Diagnostic Code 5261 contemplates limitation of 
extension.  Under this code a noncompensable evaluation is 
assigned with extension limited to 5 degrees.  With extension 
limited to 10 degrees, a 10 percent disability evaluation is 
assigned.  Where extension is limited to 15 degrees a 20 
percent disability rating is warranted.  Pursuant to the 
provisions of 38 C.F.R. § 4.71, Plate II, normal range of 
motion of the knee is considered to be from 0 degrees 
extension to 140 degrees flexion, 

The Board finds that a rating of 10 percent, but not in 
excess thereof, is warranted for limitation of motion of the 
left knee.  The medical evidence shows that the veteran's 
left knee extension has been routinely to zero degrees and 
the flexion to no less than 90 degrees.  Under Diagnostic 
Code 5260, a noncompensable evaluation is warranted when 
flexion is limited to 60 degrees.  However, the Board notes 
that when evaluating loss of range of motion, consideration 
is given to the degree of functional loss caused by pain if 
reported by the veteran.  DeLuca, 8 Vet. App. 202 (evaluation 
of musculoskeletal disorders rated on the basis of limitation 
of motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (§ 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id.  The May 2003 VA 
examination report noted arthritis and loss of function due 
to pain.  Therefore, the Board finds that a separate rating 
of 10 percent is warranted for arthritis of the left knee, 
with limitation of motion and functional impairment due to 
pain.  Diagnostic Code 5260.

The Board finds that the 20 percent rating currently in 
effect for moderate instability and subluxation under 
Diagnostic Code 5257 is appropriate.  The medical evidence 
shows that the veteran experiences instability.  
Documentation reveals that the veteran received a left knee 
brace beginning in the early 1990s.  This evidence 
corroborates the veteran's statements with respect to him 
falling on several occasions, which approximates moderate 
impairment.  Diagnostic Code 5257.

Nevertheless, this evidence does not more nearly approximate 
the criteria for severe impairment under Diagnostic Code 
5257.  The examiner in 2003 noted that the left knee was in 
good alignment, and the veteran is compensated under 
Diagnostic Code 5260 for limitation of flexion and impairment 
due to pain.  Therefore, the Board finds that a rating in 
excess of 20 percent rating is not warranted for instability 
and/or subluxation under Diagnostic Code 5257.

The Board's decision, above, is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4), inasmuch as there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's arthritis of the left knee.  In this 
regard, the Board notes that there has been no showing that 
the arthritis of the left knee has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), or necessitated frequent periods of 
hospitalization, or that the disability otherwise renders 
impracticable the application of the regular schedular 
standards. The veteran contends that he lost his job after 29 
years with the company as a result of his left knee disorder.  
The medical evidence supplied by the veteran's employer, 
however, indicates that the veteran was not retained as a 
result of a number of health problems other than the 
veteran's left knee.

As noted earlier, the veteran reported to the April 2003 VA 
examiner that he received SSA disability benefits.  The Board 
finds that a decision can be reached without obtaining these 
records.  The veteran supplied private medical records.  The 
veteran's former employer used these private records to reach 
the conclusion that the veteran could no longer safely 
perform his job as a bus driver.  These records do not 
indicate that the veteran was dismissed as a result of his 
left knee disorder.  In fact, the left knee was hardly 
mentioned.  Instead, the veteran was tested for a number of 
unrelated problems that prevented him from being a bus 
driver.  According to Dr. S.K.B. in an April 2000 letter, the 
veteran had a sleep disorder that prevented him from 
retaining his job as a passenger bus driver.  Dr. S.K.B. made 
no mention of the veteran's left knee as a factor in his 
findings.  Furthermore, the recent April 2003 VA examination 
report indicates that the veteran's left knee disorder does 
not prevent him from walking or working.

Finally, the Board has given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1), but the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that the veteran's knee disabilities have 
resulted in frequent periods of hospitalization.  Further, 
there is no evidence that the veteran's left knee problems 
have interfered in any meaningful way with his employment.  
The evidence shows that his employer did not discharge the 
veteran on account of his left knee.  While it is undisputed 
that the service-connected left knee disability at issue 
would have an adverse effect upon the veteran's employment 
handling luggage, nevertheless, a bus driver is seated 
driving a bus most of the time. It bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO, for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation, is not warranted.







					(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine, claimed as secondary to a left 
knee disorder, it denied.

Entitlement to a separate rating of 10 percent rating for 
degenerative joint disease of the left knee, based on x-ray 
findings of arthritis with painful motion, is granted.

Entitlement to a rating in excess of 20 percent rating for 
residuals of postoperative meniscectomy of the left knee, 
involving instability and subluxation of the left knee 
denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



